Citation Nr: 1041207	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  01-01 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for 
the Veteran's service-connected lumbar spine disability.

2. Entitlement to service connection for bilateral wrist 
weakness.

3. Entitlement to service connection for chest pain.

4. Entitlement to service connection for left leg pain.

5. Entitlement to service connection for right knee pain.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to June 1997.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1999, December 2001, and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The Veteran appeared at the Montgomery RO and testified via 
videoconference in February 2006 before a former Veterans Law 
Judge.  The Veteran was thus informed that he had the right to 
another Board hearing.  In April 2008, the Veteran responded that 
he did not wish to have an additional hearing.

In May 2006, the Board denied the Veteran's appeal.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2008, the Court granted a 
joint motion of the parties, partially vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  A Board decision dated 
September 2008 remanded these issues for further development, 
along with the issues of service connection for wrist pain, head 
pain, right leg pain, and left knee pain, which were granted by 
an April 2010 rating decision, and are therefore no longer on 
appeal.  The remaining issues in appellate status now return 
again to the Board.

The issues of effective dates for some of these claims on 
appeal, as well as the issue of an earlier effective date 
for the Veteran's service connected upper right and left 
extremity cervical radiculitis, as well as the issue of 
entitlement to a total disability rating based on 
individual unemployability, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran received a hearing for all of these 
claims in February 2006 before a former Veterans Law Judge.  At 
that time, the Veteran was offered the opportunity to have an 
additional hearing, and declined that offer.  However, in a 
statement received at the Board in March 2010, he indicated that 
he wished to have a further videoconference hearing at his local 
regional office.  As such, the Board finds this case must be 
returned to the RO so that a videoconference hearing can be 
scheduled.  See 38 C.F.R. § 20.703 (2009). 

The Board regrets the additional delay in adjudicating the 
Veteran's claim that this remand will create.  However, it is 
necessary to ensure that the Veteran receives all consideration 
due him under the law.

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the appellant for a videoconference 
hearing before a Veterans Law Judge at the RO.

After the hearing, the claim should be returned to the Board for 
appellate review in accordance with the usual procedures.  No 
action is required of the appellant until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




